Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/141677
    
        
            
                                
            
        
    

Parent Data17141677, filed 01/05/2021 is a continuation of 16112544, filed 08/24/2018 ,now U.S. Patent #10997255claims foreign priority to 10-2018-0047730 , filed 04/25/2018

1.	Claims presented for examination: 15-20

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/112,554, filed on 08/24/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 15-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,997,255. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications deal with scraping data from external server by checking the statistics information of the request.  The language in both claims are different but the concept of doing the same.  One skill in the art would have been able to arrive in the same invention as claimed

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 15-17 does/do not fall within at least one of the four categories of patent eligible subject matter because the cloud scraping system is a software system.  The components as claimed were programs part of the main program.

Allowable Subject Matter
5.	Claims 15-20 will be allowed when applicant(s) have overcome the 101 and Obviousness Double Patenting rejection.
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claims 15 and 20, cited reference(s) alone in combination either teach or suggest “an information providing server which, when receiving a scraping request from a user terminal, provides the user terminal with response information to the received scraping request: a big data storage which stores pre-scraped information, and a scraping server which performs scraping from an external institution server, providing server acquires the response information using the pre-scraped information and, when the scraping request is about dynamic information, transmits the scraping request to the scraping server, and wherein the information providing server allocates the scraping request to at least one of the single processing scraping serer and the multi-processing scarping serer based on policy information of the requested scraping target external information.”
	Dependent claims 16-17 and 19-21 are allowed under the same reason as to claims 15 and 20.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154